PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/112,568
Filing Date: 24 Aug 2018
Appellant(s): Mira Labs, Inc.



__________________
Benjamin C. Deming
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/15/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/15/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Initially, the combination of the rejection of the 4/15/21 Office Action (hereinafter OA) is summarized as follows.  Bates discloses a head mounted display (HMD) system which performs a ray tracing on a per-frame basis to pre-distort an image for display to the user wearing the HMD to view through the optic elements of the HMD, e.g. OA, pages 2-3.  Bates’ ray trace generates the pre-distortion map based on parameters indicating the eye position, parameters describing optics components, and parameters describing the origin point of each pixel, e.g. OA, pages 4-6.  
While Bates implicitly teaches the use of a concave reflective lens, in indicating that the optics may include any component or element, Bates does not explicitly teach the use of a concave reflective lens, however, Bickerstaff describes an HMD device having a concave reflective lens positioned in the user’s field of view which reflects an image displayed on a mobile device held by the HMD, along with advantages of the mobile device based display configuration, e.g. OA, pages 6-7.  When Bates is modified in view of Bickerstaff, the display is above the wearer’s field of view, and allows the user to see through the reflective lens while also viewing a direct reflection off the reflective lens, in order to generate an augmented reality effect, e.g. OA, pages 7-8.
Furthermore, the modification of Bates in view of Bickerstaff would implicitly require knowledge of the screen size, “i.e. a number of pixels in the horizontal and vertical directions to determine the origin coordinates of each pixel Q for ray tracing rays R and R2, as well as information on geometry of the screen, e.g. information describing the screen location, orientation, length and/or width, in order to calculate the actual pixel origins from which the rays are traced by the system based on the pixel Q’s x and y coordinates within the screen”, because in the combination the user’s mobile device is used as the display screen, and different users would have different mobile device models which are well known to vary in display size, aspect ratio, and pixel resolution, e.g. OA, pages 8-9.  It is noted that, as further discussed below, contrary to Appellant’s assertions, this requirement is not a finding of inherency, per se, but rather, one of ordinary skill in the art would recognize that this information is implicitly required for performing the ray trace in Bates’ system when modified in view of Bickerstaff. 
Finally, while Bates teaches the use of pupil tracking, and Bickerstaff teaches that the mobile device’s camera may be used to capture reflected images of the user’s eyes to perform eye tracking, neither describes the details thereof, particularly whether the claimed pupil ray trace is part of the process.  However, Robbins discloses an HMD with an eye tracking camera sharing a reverse display optical path with a display element, and that tracking includes performing ray traces, such that one of ordinary skill in the art would have found it obvious to use Robbins’ ray trace technique for performing eye tracking in Bates’ modified HMD system, e.g. OA, pages 10-11.



	Appellant’s main argument erroneously asserts “the Examiner’s inherency argument relies not on a finding that the missing teaching is necessarily present, as the law requires, but on a supposition that it might be or could be present”, e.g. 3/15/22 Appeal Brief (hereinafter Brief) page 14.  However, to the contrary, the rejection does not rely on inherency, and indeed, the rejection does not use the term at all.  Rather, the rejection explicitly indicates that the information is “implicitly required”, i.e. the relevant standard is not whether the characteristic necessarily flows from the teachings of the applied prior art as discussed in MPEP 2112, but whether one of ordinary skill in the art would have recognized that the modified system required the information based on implied teachings in the prior art, reasoned from the knowledge generally available to one of ordinary skill in the art, established scientific principles, and/or inferences that one of ordinary skill in the art would reasonably be expected to draw from the references as discussed in MPEP 2144.  As such, Appellants arguments, addressed in more detail below, cannot be considered persuasive because the rejection relies on an implicit requirement arising directly as a result of the first combination of the references, and not a finding of inherency in the unmodified systems of either individual reference, per se.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is further noted that Appellant’s arguments are not directed to the combination of the rejection in which Bates’ system is modified to substitute Bickerstaff’s HMD structure using a mobile device as a display element in place of Bates’ HMD structure.  Rather, Appellant’s arguments separately address Bickerstaff’s unmodified system, i.e. Brief, pages 17-19, followed by addressing Bates’ unmodified system, i.e. Brief, pages 19-21.  Appellant’s arguments do not address the analysis of the proposed modification of Bates’ system, OA, pages 8-9, or reasonably refute the conclusion of the analysis.  
Further, it is noted that Appellant’s arguments are directed to the second modification of Bates’ HMD system in view of Bickerstaff’s disclosure, i.e. Appellant does not appear to dispute that it would have been obvious to one of ordinary skill in the art to modify Bates’ HMD with pre-distortion image mapping to substitute Bickerstaff’s HMD structure using a mobile device as the display element in place of Bates’ HMD structure as mapped in the first modification, OA, pages 6-7, but rather Appellant’s arguments only allege error in the second modification based on the analysis leading to the recognition of the implicit requirement in constructing the modified system as mapped in OA, pages 8-9.  Additionally, Appellant’s remarks do not appear to dispute that one of ordinary skill in the art would have found the substitution of the first modification, per se, to be obvious, and therefore it would appear that Appellant does not dispute that the first modification is reasonable.  However, because Appellant’s remarks do not address the combination of Bates’s HMD and Bickerstaff’s HMD structure, and instead offer piecemeal analysis, Appellant’s remarks fail to suggest how the first modification could be enabled to support the variable size and resolution mobile display devices used in Bickerstaff’s HMD structure to perform Bates’ ray tracing operations without receiving information on display screen geometry and resolution for the specific mobile device being used.
With respect to Bates, Appellant asserts that the rejection “posits that the user must first know the screen size in order to know the pixel location”.  Appellant asserts that instead, “the pixel location may simply be known in the system, regardless of screen size”.  Appellant’s assertion is contradicted by the fact that in the modified system, using Bickerstaff’s HMD structure allowing a user to supply any personal mobile device to act as the display screen, the mobile device’s pixel locations cannot be known in advance, because it is intended to work with any mobile device provided by the user.  While Appellant’s assertion may be valid with respect to Bates’ unmodified system having a single integrated fixed size and resolution display device, Appellant’s assertion is invalid with respect to the proposed modified system, and Appellant does not suggest how the pixel locations could be known by the system in advance when the user can provide any mobile device for use in the modified system in view of the fact that mobile devices are manufactured with a wide range of screen sizes and resolutions, and therefore cannot be considered persuasive.
Appellant further asserts that Bates is merely concerned with determining offsets based on differences in positions, “i.e. relative positions, not absolute positions”.  Appellant further asserts that the absolute position of the pixel is not necessary, which is irrelevant.  That is, whether Bates’ system operates using relative positions, i.e. a coordinate system defined within the HMD for performing the ray trace that does not correlate to absolute positions with respect to objects outside of the HMD, or absolute positions, e.g. a coordinate system defined with respect to a global positioning system, it is still necessary to perform a 3D tracing of the ray from the center of each pixel, through 3D geometry representing optical elements in the HMD such as mirrors or lenses, which reflect or refract the path of the ray as shown in figure 11A (cited in Brief, page 20), to the 3D location of the user’s pupil.  Appellant’s assertion that “absolute position of the pixel” is not necessary is therefore irrelevant, as the center of each pixel in a coordinate system which represents the relative 3D positions of the pixels, eye, and optics geometries accurately is required in order to perform the required ray tracing operations to determine the relative offset values used in the distortion map, regardless of whether said coordinate system is absolute or relative.  Therefore, this assertion cannot be considered persuasive, because Bates’ system is performing a 3D tracing of rays in a coordinate system which must accurately represent the relative spatial configuration of every pixel, all the optics elements, and the user’s eye(s), necessitating the information indicating the exact location of every pixel on the display screen.
Appellant’s remarks with respect to Bickerstaff, as noted above, merely address Bickerstaff’s unmodified system, rather than the proposed modification of Bates’ HMD system to substitute Bickerstaff’s HMD structure using a mobile device as a display element.  Appellant asserts both an assumption that “Bickerstaff accepts different mobile devices to generate the counter-distortion map” and “that the use of pixel location mandates the knowledge of the corresponding screen size”.  
With respect to the first “assumption”, Appellant acknowledges that Bickerstaff’s system supports “a wide range of mobile devices of different size and shape”, and then asserts that this does not “provide any indication that the images rendered by the mobile device … are modified based on the size or shape of the display”.  It is noted that Appellant does not specifically refute the finding of the rejection, i.e. OA, page 8, “In the combination, the user’s mobile device which is used as the display device has a variable screen size, i.e. different users would have different mobile device models, which are well known to vary in display size, aspect ratio, and pixel resolution.”  That is, Appellant does not appear to dispute that different mobile devices would have different display sizes, aspect ratios, and pixel resolutions.  
Instead, Appellant suggests, with absolutely no supporting evidence, that Bickerstaff would resize the usable display to generate a standard-sized virtual object, no matter the size of the screen used, and further “As is often the case when using a mobile device to watch videos on the internet, the portion of the display used may simply be standardized such that the portion used to generate the image is constant, no matter the display size.  For example, whether using a device with a 7 inch screen or a device with a 4 inch screen, the portion used to generate the image remains constant, at, say, 2 inches.  The display size is not used as an input to make modifications to the rendered objects.”  Contrary to Appellant’s assertions, mobile devices do not maintain a constant display size of video content across devices, e.g. the same video content, such as a video streamed from YouTube or Netflix or any other streaming content, is generally displayed either in a full screen mode, or otherwise scaled to the size of the display.  Further, as one of ordinary skill in the art would know, digital image content is not defined using physical dimensions such as inches, but rather pixel resolutions.  That is, as most home video consumers would also know, standardized video content is generally available in Standard Definition (SD) having a resolution (480 vertical scan lines) that was standardized for most of the 20th century, High Definition (HD) having a higher resolution (720 or 1080 vertical scan lines), and later 4K (2160 vertical scan lines), and display devices (mobile or otherwise) having different physical dimensions display the same video content using screens having different resolutions of pixels, and different physical pixel size, to display the video content at different physical sizes, e.g. home consumers do not buy 75 inch televisions with the expectation that video content will be displayed at a consistent physical size with a 45 inch, 55 inch, or 65 inch television.  Therefore, in addition to lacking any supporting evidence for Appellant’s assertion that video content is not scaled to the size of the mobile display device on which it is displayed, it is both common knowledge and well known to those of ordinary skill in the art that digital image content is defined in pixels, is not defined using physical dimensions such as inches, and is not commonly displayed at a single consistent physical size on mobile (or other display) devices having inconsistent physical display sizes.  Therefore, this assertion cannot be considered persuasive.
With respect to the second “assumption”, Appellant points to the background disclosure to note shortcomings of prior art systems which make presumptions on the location of the user’s eye, dimensions and attributes of the display screen, and alignment.  However, this is not relevant to the proposed modification of Bates’ HMD to substitute Bickerstaff’s HMD structure using a mobile device as a display element, because unlike the prior art systems noted in Appellant’s background disclosure, Bates explicitly teaches performing the ray trace based on the actual location of the user’s eye, and the actual locations of the pixels of the display, and the actual locations of the optics elements between the user’s eye and the pixels of the display, e.g. OA, pages 2-6.  Therefore, Appellant’s remarks asserting that Bickerstaff, per se, does not teach the use of pixel location mandates knowledge of the corresponding screen size are irrelevant, because the requirement arises from the modification of Bates’ HMD system performing the ray tracing based on the actual pixel centers to substitute Bickerstaff’s HMD structure using a mobile device as a display element, in view of the fact that user supplied mobile devices are manufactured with a range of sizes, aspect ratios, and resolutions.  That is, Bates’ ray trace requires knowledge of the pixel centers, which Appellant does not dispute, and the size and resolution of the user’s mobile device in Bickerstaff’s HMD structure is effectively variable, which Appellant also does not dispute, such that when one of ordinary skill in the art actually performs the process of constructing the modified system proposed in OA, pages 6-7, they would be confronted with the fact that when the user provides a mobile device for use in the modified HMD, the locations of the pixels of the mobile device in the common coordinate system with the optics elements and user’s eye are required to perform Bates’ ray tracing operation, thereby recognizing that “the HMD would require information on the display screen geometry and resolution for the specific mobile device being used for display for which the pre-distortion map is being computed in order to determine said origins” (OA, page 9).  Therefore, Appellant’s arguments with respect to the second assumption cannot be considered persuasive because they are not addressing the proposed modification of the rejection, and instead addressing Bickerstaff’s unmodified system.




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBERT BADER/Primary Examiner, Art Unit 2619                 
                                                                                                                                                                                       Conferees:

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2619                                                                                                                                                                                                        
/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.